 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedElectrical,Radio and MachineWorkers ofAmerica(U.E.), and its Local218andBryantGrinder Corporation.Case 1-C B- 145 7August 29, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn May 14, 1969, Trial Examiner Jerry B Stone,issued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engaging in certain unfair labor practices, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondents tiled exceptions to the TrialExaminer's Decision, and a supporting statement,and the Charging Party filed a brief in support oftheTrialExaminer's Decision and in response toRespondents' exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondents, United Electrical,Radio and Machine Workers of America (U E ),and its Local 218, Springfield, Vermont, theirofficers, agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B STONE, Trial Examiner This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on March 5and 13, 1969, at Springfield, VermontThe charge was filed on December 4, 1968 Thecomplaint in this matter was issued on January 6, 1969The issues in this case concern whether Respondentshave restrained and coerced Bryant Grinder Corporationemployees in the exercise of the rights guaranteed by theAct Thus the issue is whether Respondents have violatedSection 8(b)(1)(A) of the ActAll parties were afforded full opportunity to participatein the proceeding The hearing in this matter was initiallysetforJanuary 29, 1969On January 21, 1969, thehearingwas postponed to February 19, 1969 In themeantime, it appears that on January 7, 1969, theGovernor of Vermont appointed a mediator, Albert Cree,with reference to a labor dispute between the ChargingParty and the Respondents. On February 14, 1969, at therequest of Cree, the hearing was again postponed fromFebruary 19, 1969, to March 5, 1969On March 5, 1969, after the hearing had been opened,appearancesmade,andformalexhibitsreceived,Respondents' counsel made motion for continuance of thehearingCounsel related and argued to the effect thatMediator Cree desired such continuance, that Cree fromJanuary 7 to date had only been available for a limitednumber of times and was now available for mediation ofthe labor dispute. It further appeared that the ChargingParty had secured a State court injunction concerning theconduct complained of in this proceeding and that therewas pending litigation concerning contempt questions intheStateproceeding as well as various other legalquestions thereto. Counsel argued in effect the relevanceof fifth amendment rights as to his witnesses because ofthe several proceedings and the fact that he might not usesuch witnesses in this proceeding for such reason Counselalso argued the possibility that certain ULP charges bytheRespondentsmightbemeritoriousandmightultimatelybeproperlyconsolidatedwith the instantproceedingCounsel urged a 3-week postponement TheTrial Examiner denied the motion for continuance on suchbasisHowever, the Trial Examiner, after having theparties ascertain Cree's exact availability, indicated thathe would continue the hearing in accomodation with therelatedmatter untilMarch 7, 1969, would take evidenceon that date, and if necessary continue the case into thenext week The Trial Examiner, upon a plea of personalconvenience by Respondents' counsel, then modified hisintended ruling and granted a recess in the hearing untilMarch 13, 1969 It was made clear to all parties that theTrial Examiner intended to convene the hearing on March13, 1969, and that the hearing would start and continueunto the finish from that pointOn March 13, 1969, the hearing reconvened. TheGeneral Counsel moved that the Trial Examiner approvean informal unilateral type settlement agreement asdispositionof the case The Respondents' counselconcurred and argued in support of said motion, andChargingParty'scounselopposed saidmotion.TheBoard's normal policy for settlement of cases at the stageof litigation involved is to require a formal settlement 'TheGeneralCounsel'smotion for approval of thesettlement agreement was denied.Respondent'scounselagainmademotionsforcontinuance.InmajoreffectRespondents' counselreiterated the same grounds for continuance as before Itappears that in the meantime a proceeding on contempt ofthe State court injunction had commenced on March 12,1969,thatplaintiffshad concluded their case, thatRespondents had been represented by other counsel, andthat Respondents were to put their defense on at this timeinthatproceeding.Respondents' counsel argued the'A type whichcompletely eliminatesthe possibilityof litigation on theissues involved178 NLRB No. 49 UNITED ELECTRICAL, RADIO AND MACHINE WKRS.285conflictingtimingof the proceedingsRespondents'counselwas requested to advise as to when the Stateproceedingwouldconclude.Respondents'counselindicated that he could not say, that in any event that hemight have to file a mandamus action, and that he wouldnot be in this proceeding on the next day because he wasgoing to be at a mediation session headed by Cree.Respondents' counsel's motion was denied. Respondents'counsel was advised that the hearing would proceed, andthatattheendoftheGeneralCounsel'scaseconsideration would be given to any witness problem thatmight existRespondents' counsel then stated that he waswithdrawing from this proceeding because he was going torepresent theRespondents in the State court case.Respondents' counsel was told in effect that permissionwould not be granted to him to withdraw from thisproceeding,thatthehearingwouldcontinueNotwithstanding the foregoing,Respondents'counselDonner and Representative Harley thereupon left thehearingand remained absent during the rest of thehearing.The hearing continued to its conclusion. Brieffilingdate was set for April 2, 1969, and the GeneralCounsel was requested to so advise Respondents' counselOn March 25, 1969, Respondents' counsel requested andsecured an extension of time until April 14, 1969, for thefiling of briefsLater the General Counsel and ChargingParty requested and received an additional extension oftime to file briefs. Briefs were filed by the GeneralCounselandtheChargingPartyandhavebeenconsidered.'Upon the entire record in the case and from myobservation of witnesses, I hereby make the followingFINDINGS OF FACT'ITHE BUSINESS Of THE EMPLOYERBryantGrinder Corporation is and has been at alltimes material herein a corporation duly organized underand existing by virtue of the laws of the State of Vermont.'Although Respondents were not granted permissionto withdraw fromthe proceedings,they did physicallydo so Respondents'counsel did obtainan extensionof time for the filing of briefsbut did notfilea brief Thefacts as to Respondents'argument for a continuance of the hearing are inthe record and referredto herein Therulings as made at the hearing wereof such a nature that had Respondents complied therewith,the hearingwould have proceeded as any other similar hearing I note with respect tosomewhat similar contentions that court and Board cases support therulings made at the hearing SeeUnited States vMarcia Lyon and AntonLysczvk.397 F 2d 505,cert denied393 U S 846See alsoAllenH Kraft,d/b/a Resionaire Bedding Company,164 NLRBNo 102,and cases citedtherein In addition it may be noted that the ChargingParty in its briefhas cited many cases having similar holdings I do not find it necessary, inview of the foregoing, to cite such cases'The General Counsel's complaint in this matter was issued on January6,1969Respondent United Electrical,Radio and MachineWorkers ofAmerica(U E ), filed an answer thereto on February13, 1969RespondentLocal218 did not file an answer to said complaint PursuanttoNationalLabor.Relations Board'sRules and Regulations,Series 8, as amended,Section102 20,1hereby deem the allegations of the complaint to beadmitted to be true and so found with respect to RespondentLocal 218The factssetforthhereinwith respect to the issues pertaining toRespondent United Electrical,Radio and MachineWorkers ofAmerica(U E ) are based upon a composite of the pleadings and admissionstherein, and the credited testimonyof Lester, Ellis, Clough, Clark, Cohen,Lynch, Shulleberg,Strong,and Davis Further,even if Respondent Local218 were deemed to have answered in the same manner as RespondentUE, the facts herein clearly support a finding of violative conduct asallegedSaid corporation is engaged in the manufacture, sale, anddistributionofmachine tools, internal grinders, andrelated products at its plant in Springfield, Vermont. Saidcorporationannuallypurchasesand receives at itsSpringfield plantmaterials valued in excess of $50,000from points outside the State of Vermont, and annuallysells and ships from its Springfield plant products valuedinexcess of $50,000 from points outside the State ofVermont. Based upon the foregoing, it is concluded andfound that Bryant Grinder Corporation is and has beenengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondentsUnitedElectrical,Radio and MachineWorkers of America (U.E.) and its Local 218 are labororganizations within the meaning of Section 2(5) of theAct. It is so concluded and foundIIIUNFAIR LABOR PRACTICESA Introduction'Bryant Grinder Corporation is located at 257 ClintonStreet,Springfield,Vermont The Bryant plant propertyextends approximately 650 feet alongside Clinton Street.The property is fenced and has four gates for entry uponBryant property from Clinton Street Gates numbered 1,2,and 4 are 24-feet wide and each has a swinginggate-10-feetwide, and a sliding gate-14-feet wide. The issuesin this case concern activities at gates 1 and 2.As of November 4, 1968, Bryant Grinder Corporationemployed 650 employeesApproximately 350 of theiremployees comprised a bargaining unit which since June1968 has been represented by Local 218 of the UnitedElectrical,Radio and Machine Workers of America(U.E.).On November 4, 1968, at the end of the second shift,Local 218 of the United Electrical, Radio and MachineWorkers of America (U.E.) called a strike among theemployees in the bargaining unit at Bryant GrinderCorporation.On November 4, 1968, at the end of the second shiftUnitedElectrical,Radio andMachineWorkers ofAmerica (U E.) and its Local 218 established a picket lineat the gates of Bryant's Springfield plant.B. Respondents' ResponsibilityThe facts regarding the conduct complained of as beingviolative are set out in section C which follows in thisDecision. By virtue of the pleadings, Respondent UnitedElectrical,Radio and Machine Workers of America(U.E.) places in issue the question of its responsibility forthe acts complained of, as well as the question of proof ofillegal acts.The facts5 clearly establish that a strike was calledamong the employees of the bargaining unit representedby Local 218 at Bryant Grinder Corporation and theRespondents established a picket line at the BryantGrinder Corporation at the end of the second shift onNovember 4, 1968 The facts also clearly establish that atthe commencement of the strike and picket line activitythat James M. Kane, Edward Solomon, Sabin Morris,and Emmett Gavin were active in the direction of the'The factsare based upon the pleadings,admitted and undenied,and thecredited testimonyof Lester'The facts are based upon a composite of the credited testimony of 286DECISIONS OF NATIONALLABOR RELATIONS BOARDpicket line activitiesThe facts further reveal that JamesM. Kane was Local 218's business agent, that EdwardSolomon was Local 218's president, that Sabin Morriswas Local 218's secretary,' and that Emmett Gavin wasthe chief steward for Local 218.The facts further reveal that on various occasionsindividuals holding various positions with the Respondentsengaged in misconduct at the picket line and away fromthepicket line, or were present when such conductoccurredThus, among these individuals, Peter Palmerwas identified as an International organizer,MichaelAnderson as a Local 218 negotiating committee member,K Whittemore as a Local 218 steward, Mr Hueec as aLocal218 steward, FredMellishasaLocal218negotiating committee member, Leander Patria as a Local218 steward, and a William Jackman as a picket.The facts reveal, as set out in detail in section C, thatatthecommencement of picketing, controlled anddirectedbyKane,Solomon,Morris,andGavin, onNovember 5, 1968, there was mass picketing, 85 pickets innumber, that Manager Lester's car was beaten by fists,was rocked (side to side), that picket signs were held infront of Lester's windshield to block his view and tohinder his entrance through the gate upon plant property,and that such was done in the presence of picketingemployees.Thereafter,onotheroccasionssimilarpicketing conduct occurred. Considering the facts relatingto establishment and control of the picket line, the unionpositions held by Kane, Solomon, Morris, and Gavin, Iconclude and find that Kane, Solomon, Morris, and GavinwereagentsatalltimesrelevanthereinfortheRespondents.Consideringthepatternofconductestablished on November 5, 1968, by the foregoing agentsof the Respondents and the similarity thereto and alliednature thereof of the conduct engaged in by Palmer,Solomon, Kane, Anderson, Whittemore, Tillson, Hussey,Mellish,Clark, Patria, and Jackman after November 5and during the continuation of picketing activities, Iconclude and find that the foregoing and other unknownpickets, on the occasions of their conduct set forth laterherein in section C, were agents for the Respondents atthe time of such conduct 'C. The "Incidents" of Violative ConductILester,manager of manufacturing for Bryant,credibly testified to the effect that on the morning ofNovember 5, 1968, he tried to enter the plant premises bydriving his car through the entrance at gate I Lestercredibly testified to the effect that on this occasion thereLester, Ellis, Clough, Clark, Cohen, Lynch,Shufleberg,Strong,and Davis,and a fair inferencetherefrom,and upon facts establishedby the pleadings`it is noted that in the pleadingsSolomon wasalleged to beLocal 218'svice presidentIt is also noted that the transcribed record refersto SabinMorse as Local 218's secretary, that the complaint refers to a KWhittemoreand the transcribedrecord toWhittemore,and that thecomplaint refers to a Mr Hussey andthe transcribed record to a Hucceinmy opinion the doctrine ofidem sonansappliesFor purpose ofconvenience I shall use the names setforth in thepleadingsWith respectto the name Hueec used in the transcript and contendedby the ChargingParty tobe with reference to "Hussey,"Ido not thinkthe doctrine ofidem sonansapplies In any event,whether ornot such reference was toHussey is immaterialThe pleadingrefers tospecific aswell as unknownagentsAdditionally,there is some referencein briefs tominor misspellingof names of witnesses in the transcriptIt is clear that the references in thecomplaint, brief, and transcriptare to the same persons'SeeInternational Longshoremen's and Warehousemen'sUnion(SunsetLine and TwineCompany),79 NLRB 1487were approximately 85 pickets,that pickets carried signsindicating that U.E Local 218 was on strike against theBryant Corporation,that the pickets were massed in frontof the entrance at gate 1, that pickets beat on his car withtheir fists, that pickets rocked his car (from side to side orfront to rear), that pickets held signs in front of hiswindshield blocking his view, and that pickets directedloud and abusive language toward him. Lester crediblyidentified officials of U.E. Local 218 as being present anddirecting the picketing activities. He thus identified LocalBusiness Agent James M. Kane, Local President EdwardSolomon,Local SecretarySabin Morris,and Local ChiefStewardGavin as being present and directing suchactivityAs previously indicated, I have found that Kane,Solomon,Morris,andGavinareagentsof theRespondentsAccordingly, I find it clear and I concludeand find that the picketing conduct described above isconduct for which the Respondents are liable. It is alsoclear that such conduct constitutes conduct violative ofSection 8(b)(1)(A) of the Act.' I so conclude and find.2David A Shufleberg credibly testified to the effectthat he worked for Bryant Grinder Corporation as aphotographer and advertisingassistant,and that duringthe strike commencing on November 5, 1968, he wasassigned the task of photographing picket line activities.Shufleberg credibly testified to the effect that on themorning of November 5, 1968, he saw a mass of pickets,numbering around 40, at gate 2. Shufleberg furthercredibly testified to the effect that on such occasion ChiefSteward Gavin told him that if there were any troublethat he (Shufleberg) had better point the camera the otherwayAs previously indicated, I have found that Gavin wasan agent for the Respondents. Accordingly, I concludeand find that the picketing conduct described above isconduct for which the Respondents are liable. It is clearthat such conduct is violative of Section 8(b)(l)(A) of theAct I so conclude and find.3Sam Cohen credibly testified to the effect that hewas a company chauffeur Cohen credibly testified thatafter the strike commenced on November 4, 1968, whenhehad occasions to enter the plant premises, heencountered difficulties, that pickets blocked his way, andthat he could only move his car and progress "foot byfoot."Cohen credibly testified to the effect that during thefirst2weeks of the strike (commencingon November 4,1968) InternationalUnion Organizer Peter Palmer hadbeen calling him names, that during the second week ofthe strike on one occasion Palmer left the gate, pointedhis finger at Cohen, and stated, "We are going to getyou"As previously indicated, I have found that Palmer,other union officials, and pickets are agents for theRespondents. Accordingly, I conclude and find that thepicketing conduct described above is conduct for whichthe Respondents are liable. It is clear that the describedconduct is violative of Section 8(b)(1)(A) of the Act I soconclude and find4Lestercredibly testified to the effect that onNovember 21, 1968, at the end of the second shift, he wasdriving a company station wagon Lester credibly testified'SeeInternationalWoodworkers of America, AFL-CIO, LocalsS-426andS-429, 166 NLRB 507, enfd 243 F 2d 745 (C A 5, 1957), concerningconduct directed to nonemployees but in presence of employees (pickets,etc ) as being coercive conduct UNITED ELECTRICAL, RADIO AND MACHINE WKRS.287to the effect that he was about to deliver an order to acustomerOn this occasion as he approached the BryantGrinder Corporation plant gate for the purpose of leavingthepremises,hewas encountered by picketsWhatoccurred is revealed by the following excerpts fromLester's testimonyA At the end of the shift on that date I was drivinga company beach wagon with a very urgent shipment tosatisfyan important customer's demand to get amachine back into production and I was drivingthrough gate two and I was stopped by a group ofpickets lead by Mr Anderson and Mr. Mellish.Q Could you tell us what happened?A. They stopped my car by massing in front of itand looked through the windows to see what was inside.When they saw I had a machine slide in the back of thebeachwagon they started to rock the car and MrMellish tried to open the door on the driver's side andwhen he saw it was locked he tried to break the windowwith his fist and Mr Anderson was pounding on thewindshield and both men said they were going to getme and they would break my neck and other similarlanguageA I moved very slowly through the picket line byputting one foot on the brake and the other on theaccelerator so that I could move at the slowest pacepossible to force my way through the pickets beforethey could succeed in breaking a window and getting atme and I managed to get through the pickets in thismanner and they then followed me to the truckingterminal and --Lester credibly testified to the effect that the picketsnumbered about 20, and that Putnam and Jewell were thepickets who followed him in a car away from the plantAs previously indicated, I have found that the picketswho engaged in conduct similar to the November 5, 1968,conduct of Kane and other union officials are agents ofRespondents. Accordingly, I conclude and find that thepicketing and car following conduct described above isconduct for which the Respondents are liable It is clearthatthedescribedconduct is violative of Section8(b)(1)(A) of the Act. I so conclude and find5David A. Shufleberg credibly testified to the effectthatabout 3 weeks after November 4, 1968, ChiefSteward Gavin spoke to him at gate 2, and Gavin toldShufleberg that if he got any pictures with his camera hehad better get out of there fastAs previously indicated, I have found that ChiefStewardGavin is an agent for the Respondents.Accordingly, I conclude and find that the Respondents areliable for the above-described conduct. It is clear that thedescribed conduct is violative of Section 8(b)(1)(A) of theAct I so conclude and find6Francis Lynch testified to the effect that he workedas a painter at Bryant Grinder Corporation, that onNovember 26, 1968, at 7 20 a.m., he was stopped at thepicket line by a Mr Hussey, that there were five or sixpickets, that Hussey questioned him about the machineshe (Lynch) had been working on, that Hussey becameangry at his reply, and that Hussey told him, "We will getyou, we know what's going on in there."Lynch credibly testified to the effect that on the eveningof November 26, 1968, there were five or six pickets atthe gate when he attempted to leave the plant in his car.Lynch credibly testified to the effect that the pickets"pounded" on his car, that the pickets cracked his"windshield," that after going up the street, he turnedaround and drove by to see if he could identify thepickets, that he did so and saw Hussey near the gate, thatthe pickets threw cans or sticks at his car, and that helater examined his car and in addition to the windshielddamage he observed dents on his carAs previously indicated, I have found that pickets whoengaged in conduct similar to the November 5, 1968,conduct of Kane and other union officials to be agents oftheRespondentsAccordingly, I conclude and find theRespondents are liable for the above-described pickets'conduct. Such described conduct is clearly violative ofSection 8(b)(1)(A) of the Act. I so conclude and find7.David A. Shufleberg credibly testified to the effectthat on December 4, 1968, near a plant gate, a picketnamed Ira Clark spoke to him, that Clark asked ifShufleberg would be taking the camera and going home,that he told Clark no that he was not and asked, "Why9",and that Clark said that he (Shufleberg) would be missingthe best action of all Shufleberg asked in effect what"action" Clark was speaking about. Clark replied in effectthat the best action would be when Shufleberg was leavingthe gate and going homeAs previously indicated, I have found that pickets whoengaged in conduct similar to the conduct of Kane andotherunionofficials,onNovember 5, 1968, andthereafter, are agents of the Respondents Accordingly, Iconclude and find that the Respondents are liable for theabove-described conduct of picket Clark Such describedconduct is clearly violative of Section 8(b)(1)(A) of theAct I so conclude and find.8Sidney Strong credibly testified to the effect that hewas an employee of Bryant Grinder Corporation, and thaton December 5, 1968, when he attempted to leave theparking lot in his car through the gate, he encounteredtrouble with the pickets. Strong credibly testified that hiscar was following the car in front closely, that UnionSteward Whittemore stepped between the cars and angrilypounded upon the hood of Strong's car, and thatWhittemore pounded with his fists the side windows ofStrong's car as he attempted to leaveAs previously indicated, I have found that pickets whoengaged in conduct similar to the November 5, 1968, andthereafter conduct of Kane and other union officials areagents for the Respondents. Accordingly, I conclude andfind that the Respondents are liable for the conduct ofWhittemore described above. Such described conduct isclearly coercive and violative of Section 8(b)(l)(A) of theAct. I so conclude and find.9.Edmund V. Davis credibly testified that he was anemployeeofBryantGrinderCorporation, that onDecember 23, 1968, he encountered problems with picketswhen he attempted to pass through the gate on return towork from the strike, that there were 30 to 40 picketspresent at gate 2, that one picket opened his (Davis') cardoor and took a swing at him, that another picket, namedBalsario, opened the door on the passenger's side of thecar and jumped into the car, and that Balsario shook hisfist at him (Davis) and said "We are going to get you forthis "Davis credibly testified to the effect that during thisincident pickets were pounding on his car and that ice andsnow were being thrown at his car by the pickets Daviscredibly testified to the effect that eventually he was ableto inch his car through the gate Davis credibly testified tothe effect that he saw Union Chief Steward Gavin on thepicket line on this occasion. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs previouslyindicated,Ihave foundthat pickets whoengage in similar conduct to that engaged in on November5 by or inthe presence of Kane and other unionofficials,or thereafter,are agentsof theRespondents.Accordingly,Iconclude andfind thatthe Respondentsare liable for theconduct of the picketsdescribed above It is clear thatsuchconduct is coercive andviolativeofSection8(b)(l)(A) of the Act It is so concludedand found10.Clough crediblytestified tothe effectthat he was anemployee of Bryant GrinderCorporation,and that heencountered trouble with pickets when he attempted toreturn to work in his car through gate 1 on December 23,1968.Clough credibly testified to the effectthat therewere a large number of pickets and thatthey blocked thegate in such a way that he could not enter, andthat fourpolice officers were unable to cleartheway for him toenter the gateAs a consequenceClough wasunable toreportto workon that date.As Clough attemptedto drivethrough the gate, he encountered pickets as aforesaidWith thepicketswas Local 218'spresident,EdwardSolomon. Solomon toldClough to gohome while he wasable to do so.As previouslyindicated,Ihave found that Solomon andthe pickets,engaged in suchactivity asdescribed herein,were agentsfor theRespondentsAccordingly, I find itclear and conclude andfind that thepicketing conductdescribed above is conductfor which theRespondents areliable.Itisalsoclear that such conduct constitutesconduct violative of Section8(b)(1)(A) of the Act. I soconclude and find.11.Ellis crediblytestifiedto the effectthat he was anemployee of Bryant GrinderCorporation,and that heremained out during the strikefromNovember 4 toDecember24, 1968. Ellis credibly testified to the effectthat he returned to work on December24, 1968, and thatat the endof his work shift when he left theplant, heencountered troublewiththepicketsElliscrediblytestified to the effect that as hedrove his car out of thegate, a number of picketsstopped thecar and beat on hiscar.He then drove out of the gate, stopped his car, andfound when he checked for damagethat his fender hadbeen damaged and his license plate was bent.While Ellishad been going through the gate, thepicketsdirected a lotof "language"toward himWhen Ellis stopped his car tocheck his damage,three orfour ofthe pickets came up tohis car and resumed beating uponhis car. As he wasgetting back into his car from checking the damage, oneof the picketspushed Ellis and Ellis received a cut on hishead from hitting the door frame.Ellis crediblytestifiedto the effectthat one of the pickets present was a man heknew as a Mr. Hueec.As previously indicated, I have foundthatpicketsengaged in the patternof conductas described above wereagents for the Respondents.Accordingly,Ifind it clearand conclude and find that the picketing conductdescribed above is conductfor whichthe Respondents areliable.Itisalsoclear that such conduct constitutesconduct violative of Section8(b)(I)(A) of the Act. I soconclude and find.12.Elliscrediblytestifiedtotheeffectthatheencountered trouble with pickets when he tried to returnto work onDecember26, 1968. Ellis crediblytestified tothe effect that on the morningof December 26, 1968,while trying to enter plant premises through a gate, heencounteredLocal218'sBusinessAgentKane andbetween 15 and 20 pickets. Kane stood immediately infront of Ellis' car,blockingitsway. Ellishad to move hiscar slowly toavoid hitting Kane During this time picketswere beating upon Ellis' car.Finally Kane stepped out ofthe way ofEllis'car and threw some substance from acoffee cupon the windshieldof Ellis' carEllis crediblytestified to the effect that it was hard to remove thesubstance from the windshield.As previouslyindicated,Ihave found thatKane andthe picketsengaged in suchactivity as described hereinwere agentsfor theRespondents.Accordingly, I find itclear and conclude and findthat the picketing conductdescribedabove is conductfor whichthe Respondents areliable.Itisalsoclear that such conduct constitutesconduct violative of Section 8(b)(l)(A) of the Act I soconclude and find13.Clark crediblytestifiedto the effect that he was anemployee of Bryant Grinder Corporation. Clark alsocredibly testified to the effectthat he encountered sometroublewith pickets onDecember26, 1968, when hereturnedto work after a leave of absence due to militaryservice.On this occasiontherewere20 to 25 picketsmoving aroundin frontof his car at the gateThe picketswere moved out of his way by police whowere there, andhe was ableto enter the plant premises through the gate.As previouslyindicated,Ihave found that picketsengaged in the patternof conduct describedwere agentsfor theRespondentsAccordingly, I find it clear andconclude andfind that theRespondentsare liable for suchconduct It is also clearthat suchconduct constitutesconduct violative of Section 8(b)(I)(A) of the Act. I soconclude and find14.Davis credibly testified to the effect that heencountereddifficultywith a man namedJackman, whomhe knew as a unionpicket, on the way to work on themorning of December26, 1968 On this occasion Davisleft hishome around 6 30 a.m in his car anddrove to thehome of a fellow employee namedGrover Davis observedthat his carwas followed by two othercarsdriven byBryantGrinderCorporation employees Jackman andSummers. Davis knewthat Jackmanhad engaged inpicketing activitieson theunion picket line at the Bryantplant site.Davis droveintoGrover's driveway. Jackmandrove upin his carand stopped at the drivewayentrance,in effect blockingthe driveway. Grover's home is locatedbetween2-1/2and 3 miles from Bryant GrinderCorporationpremises.Grover called the police and whenthe police arrived,Summers drovehis car to aplace nearJackman'scar.Summers and Jackman then engaged inactivitydesigned to appear asifJackmanwere havingdifficultyin starting his carThe hoods of Jackman's andSummers' cars were opened,cables connected,Jackman'scar was startedand left the drivewayDavis was then ableto drive from the drivewayto go to work.For reasons previouslyindicated,Ihave concluded andfoundthat picketsengaged in a patternof conductsimilarto conduct engaged inby Kane andother agents wereagents of Respondents.The conduct describedherein issimilar in nature to the harassmentcommitted by suchagents onthe picketlineand is an extension of suchthreatsasmade onthepicket lineAccordingly, Iconclude andfind thatJackman andSummers on thisoccasionwere acting as agentsfor theRespondents.Accordingly,the Respondentsare liable forthe describedconduct.Consideringthe totalityof all the events, theconduct constitutes conduct violative of Section8(b)(1)(A)of the Act. Itis so concluded and found.15.Clough credibly testified to the effectthat he rodetowork with employeeStrong on December30, 1968.Clough crediblytestifiedto the effect thathe and Strongencountered trouble with the pickets as a car in which he UNITED ELECTRICAL, RADIO AND MACHINE WKRS.289was riding tried to enter plant premises through the gateOn this occasion there were 30 to 40 pickets present andthe car was showered with blocks of ice and snow.As previously indicated, I have found that picketsengaged in the pattern of conduct described were agentsfor the RespondentsAccordingly, I find it clear andconclude and find that the Respondents are liable for suchconduct It is also clear that such conduct constitutesconduct violative of Section 8(b)(1)(A) of the Act I soconclude and find16Clark credibly testified to the effect that heencountered trouble with pickets when he attempted todrive through a gate into the plant premises on themorning of December 30, 1968. On this occasion thepolice tried to move the pickets out of the way so thatClark could drive through the gate. The pickets threw icechunks at Clark's car, banged upon and kicked the side ofClark's car, and called Clark various names Later Clarkchecked his car for damage and found that some of thepaint had been chipped off.As previously indicated, I have found that picketsengaged in the pattern of conduct described were agentsfor the RespondentsAccordingly, I find it clear andconclude and find that the Respondents are liable for suchconduct It is also clear that such conduct constitutesconduct violative of Section 8(b)(I)(A) of the Act I soconclude and find17Clough credibly testified to the effect that heencountered trouble with pickets when he attempted toenter plant premises through gate I on the morning ofDecember 31, 1968 On this occasion there were 20 to 40pickets in front of gate 1. As Clough approached gate I,some of the pickets yelled, "Here comes another scab,let's get him " Clough drove by gate I to the next gate,saw 20 to 40 more pickets, left, and went to town Cloughreturned to work by taxi and entered the gate in front ofthe office without incidentFor the same reasons as indicated before, I concludeand find that the pickets on this occasion were acting asagents for the Respondents, and that the Respondents areliable for the described conduct The described conductclearly constitutes conduct violative of Section 8(b)(1)(A)of the Act. I so conclude and find18.Ellis and Strong credibly testified to the effect thatthey and two other employees were riding in a cartogether when they encountered trouble with pickets onthemorning of December 31, 1968, at one of the plantgates.On this occasion there were 25 to 30 pickets in thegate area Union Steward Patria was with the pickets, andPatria picked up a piece of ice and banged on one of thecar windows. Patria threw a piece of ice at the car windowwhich broke the window Ellis was cut and injured by thebreaking of the window glassOn this occasion thedriver's side window and front window of the car werebroken There was also damage to the "hood of the roofof the car.For the same reasons as indicated before, I concludeand find that Patria and the other pickets on this occasionwere acting as agents for the Respondents, and that theRespondents are liable for the described conduct Thedescribed conduct clearly constitutes conduct violative ofSection 8(b)(1)(A) of the Act. I so conclude and find.19.Clark credibly testified to the effect that heencountered trouble with the pickets when he attempted todrive through a gate onto plant premises on the morningof December 31, 1968. On this occasion there were 25 to30 pickets in the gate area One of the pickets was Local218's Chief Steward Gavin On this occasion pickets threwice chunks at Clark's car and banged upon and kicked thecarPickets also swore at Clark and called him names.Clark was able to get his car through the picket line andonto plant premises. He later checked his car for damagesand found that his windshield was cracked, that the dooron the driver's side was chipped (paint) and banged, thedoor on the passenger side was dented, and the lowerpanel of the right rear fender had two holes punched in it.For the same reasons as indicated before, I concludeand find that Gavin and the other pickets on this occasionwere acting as agents for the Respondents, and that theRespondents are liable for the described conduct. Thedescribed conduct clearly constitutes conduct violative ofSection 8(b)(1)(A) of the Act. I so conclude and find20Clough credibly testified to the effect that heencountered trouble with pickets at gate 2 on the morningof January 2, 1969 On this occasion there were 20 to 40pickets in the gate area One of the pickets was Local218's Chief Steward Gavin On this occasion one of thepickets kept blocking Clough's way by getting in front ofClough's car The police, who were present, tried to openaway for Clough's car to proceed through the gate.Clough stopped to allow the police to clear the way.About this time Clough saw Gavin peer into his car fromthe passenger's side window. About this time one of thepickets smashed the windshield of Clough's car on thepassenger side.For the same reasons as indicated before, I concludeand find that Gavin and the other pickets on this occasionwere acting as agents for the Respondents, and that theRespondents are liable for the described conduct. Thedescribed conduct clearly constitutes conduct violative ofSection 8(b)(1)(A) of the Act I so conclude and find21Davis credibly testified to the effect that heencountered trouble with pickets when he drove his car,accompanied by a Mr. Shaw, through the gate onto plantpremises on the morning of January 2, 1969 On thisoccasion there were 30 to 40 pickets in the gate area.Local 218's Business Agent Kane was one of the pickets.Kane, on this occasion, stood on the left side of Davis' carwith his hand on the front fender. On this occasion apicket threw a large chunk of ice which struck thewindshield of Davis' car and smashed it Pickets alsopounded on the windows and the body of the car Davischecked his car later for damage and discovered scratches,a smashed taillight, and a twisted license plate in additionto the broken windshield.For the same reasons as indicated before, I concludeand find that Kane and the other pickets on this occasionwere acting as agents for the Respondents, and that theRespondents are liable for the described conduct. Thedescribed conduct clearly constitutes conduct violative ofSection 8(b)(1)(A) of the Act. I so conclude and find22.Elliscredibly testified to the effect that heencounted trouble with pickets on the morning of January2, 1969, as he entered a plant gate with his car On thisoccasion there were 25 to 30 pickets in the gate area Onthis occasion as he went through the picket line, a picketbroke the radio aerial off his car.For the same reasons as indicated before, I concludeand find that the pickets on this occasion were acting asagents for the Respondents, and that Respondents areliable for the described conduct The described conductclearly constitutes conduct violative of Section 8(b)(l)(A)of the Act I so conclude and find. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDD SummaryThe conduct described above and the facts deemed tobe admitted with respect to UE Local 218 overwhelminglyreveal that the General Counsel has established hiscomplaint allegations, and it is therefore concluded andfound that (a) Respondents, by their agents, on variousdates in November and December 1968, and in January1969, threatened to inflict and did inflict bodily injury to,and damage to the property of, certain of Bryant'semployees and to Bryant's supervisors in the presence ofBryant Grinder Corporation employees at Bryant GrinderCorporation'sSpringfield,Vermont,plant,(b)Respondents, by their agents, on various dates during themonths of November and December 1968, and in January1969,blocked the ingress and egress of employees toBryant Grinder Corporation's Springfield, Vermont, plant,and (c) Respondents, by their agents, on December 26,1968,followedautomobilesofBryantGrinderCorporation employees and did obstruct and block theegress of said employees and hindered their freedom ofmovementThe totality of the conduct as described abovecompletely persuades that the object of such conduct wastoprevent Bryant Grinder Corporation employees fromcrossing the picket line established at the plant premisesand to compel such employees to observe said picket lineBy such conduct as described above the Respondentshave engaged in conduct violative of Section 8(b)(l)(A) ofthe ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of Respondents set forth in section III,above,occurring in connection with the Employer'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYHaving found that the Respondents have engaged inand are engaging in certain unfair labor practices, it shallbe recommended that they cease and desist therefrom, andtake certain affirmative action designed to effectuate thepolicies of the ActIn view of the nature of the unfair labor practicescommitted, the commision by the Respondents of similarand other unfair labor practices may be anticipated Itshall therefore be recommended that the Respondentscease and desist from restraining or coercing in anymanner employees in their rights guaranteed by Section 7of the ActUpon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAWIBryant Grinder Corporationisanemployer withinthemeaningof Section 2(2) of the Actand is engaged incommerce within the meaningof Section 2(6) and (7) ofthe Act2United Electrical,Radio andMachineWorkers ofAmerica (U.E ), and its Local 218 arelabor organizationswithin the meaningof Section 2(5) of the Act3The foregoing labor organizations have jointly andseverally violated Section 8(b)(l)(A) of the Act throughthe commission of acts of restraint and coercion whichinterferedwith the exercise of rights of employeesguaranteed by Section 7 of the Act4The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that the Respondents, their officers, agents,and representatives, shall1.Cease and desist from(a)Restraining or coercing the employees of BryantGrinder Corporation by engaging in mass picketing atpoints of ingress to and egress from the plant premises ofBryant Grinder Corporation, by such mass picketing orotherwise barring or hindering ingress to or egress fromsuch plant premises, by injuring or threatening injury toemployees, supervisors, or other persons entering orleaving said premises, by damaging or threatening todamage automobiles or other property of employees,supervisors, or other persons entering or leaving saidpremises, by throwing rocks, ice, or other objects orsubstances at persons or vehicles entering or leaving saidpremises,orbyfollowing,harassing,orotherwisethreatening employees at the plant premises or away fromthe plant premises in order to discourage their right tocross a picket line(b)Inany other manner restraining or coercingemployees in the exercise of rights guaranteed in Section 7of the Act2Take the following affirmative action which willeffectuate the policies of the Act(a) Post at their offices and meeting halls copies of theattached noticemarked "Appendix."9 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by their representatives,shallbe posted by the Respondents immediately uponreceiptthereof,and be maintained by them for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices tomembers arecustomarily postedReasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign, as aforesaid, and mail sufficient copies of thesaid attached notice to the Regional Director for RegionI,forposting, theCharging Party (Bryant GrinderCorporation) being willing, at places where notices toemployeesormembers, as the case may be, arecustomarily postedSuch copies of the notice shall befurnished the Respondents by the said Regional Director(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.10'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "1'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " UNITED ELECTRICAL, RADIO AND MACHINE W KRS291APPENDIXNOTICE TO ALLMFMBLRS OfUNITED ELECTRICAL, RADIOANDMACHINE WORKERS of AMERICA (U E.), AND ITSLOCAL 218 AND TO AIL EMPLOYEES OF BRYANTGRINDERCORPORATIONPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thatWE WII L NOT restrain and coerce the employees ofBryantGrinderCorporationby engaging in masspicketing at points of ingress to and egress from theplant premises of Bryant Grinder Corporation, by suchmass picketing or otherwise barring or hindering ingressto or egress from such plant premises, by injuring orthreatening injury to employees, supervisors, or otherpersons entering or leaving said premises, by damagingor threatening to damage automobiles or other propertyof employees, supervisors, or other persons entering orleaving said premises, by throwing rocks, ice, or otherobjects or substances at persons or vehicles entering orleaving said premises, or by following, harassing, orotherwise threatening employees at the plant premisesor away from the plant premises in order to discouragetheir right to cross a picket line.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed inSection 7 of the ActDatedByUNITEDELECTRICAL,RADIOANDMACHINEWORKERSOFAMERICA(U E), AND ITS LOCAL218(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIfmembers have any question concerning this notice orcomplaince with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F Kennedy Federal Building, Cambridge and NewSudbury Streets, Boston, Massachusetts 02203, Telephone617-223-3300